Case: 3:17-cv-00146-TMR-SLO Doc #: 166 Filed: 09/30/20 Page: 1 of 1 PAGEID #: 3217




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

Tammy Hatmaker, et al.,

               Plaintiffs,

v.                                                            Case No. 3:17-cv-146
                                                              Judge Thomas M. Rose
PJ Ohio, LLC, et al.,

               Defendants.




                                    RECUSAL ORDER


        The above case was assigned randomly to the undersigned when it was filed in 2017.

Since that time, the undersigned has removed himself from assignment to civil cases other than

those sounding in habeas corpus. Therefore, the undersigned hereby RECUSES himself from

participation in this case and directs the Clerk to re-assign the case to one of the other Magistrate

Judges at Dayton.

September 30, 2020.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                 1
